     Case 3:20-cv-01258-DMS-BLM Document 30 Filed 12/17/20 PageID.886 Page 1 of 1



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                              Case No.: 20cv1258-DMS (BLM)
11    MELISSA MORAND-DOXZON, on behalf of
      herself, all others similarly situated, and on
12                                                            ORDER GRANTING JOINT
      behalf of the general public,
                                                              STIPULATION REGARDING SAMPLING
13                                           Plaintiff,       OF CLASS MEMBER RECORDS
14    v.                                                      [ECF No. 29]
15    DELAWARE NORTH COMPANIES
16    SPORTSERVICE, INC., CALIFORNIA
      SPORTSERVICE, INC., AND DOES 1-100
17
                                         Defendants.
18

19

20

21          On December 17, 2020, the parties filed a Joint Stipulation Regarding Sampling of Class

22   Member Records. ECF No. 29. Good cause appearing, the Court GRANTS the parties' Joint

23   Stipulation.

24          IT IS SO ORDERED.

25   Dated: 12/17/2020

26

27

28

                                                          1
                                                                                     20cv1258-DMS (BLM)
